ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 10 May 2021 in which the specification and claims 1, 3-6, and 16-17, were amended, claims 25 and 50 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections are withdrawn in view of the amendments.  
	Claims 1, 3-9, 13-18, and 20 are under prosecution.
Drawings
3.	It is noted that on page 9 of the Remarks filed 10 May 2021, Applicant has clearly indicated that there is intention to have color drawings.  The drawings filed 24 October 2018 are therefore accepted.
Claim Interpretation
4.    As noted in the previous Office Action, the claims are drawn to different numbers of “covalently linked tetravalent biotin-binding proteins,” as explicitly recited in each of claims 1, 3-6, 9, 16-18, and 20. The claimed “covalently linked tetravalent biotin-binding proteins” are interpreted as limiting each biotin-binding protein to be able to bind four (and only four) biotins. Thus, “two or more covalently linked tetravalent biotin-binding proteins” are interpreted as being capable of binding eight (and only eight) biotin 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23, directed to the process of making or using an allowable product, and claims 22 and 24, drawn to a mixture and a system, respectively, previously withdrawn from consideration as a result of a restriction requirement, claims 22-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: the claims are drawn to sets of nucleotide analogs, and systems and method utilizing said sets of nucleotide analogs, wherein a second labeled nucleotide analog comprises two or more covalently linked tetravalent biotin-binding proteins.  This limitation, subject to the claim interpretation described above, is free and clear of the cited prior art. The closest prior art is that of Bjornson et al (U.S. Patent application Publication No. US 2013/0316912 A1), which teaches nucleotides having multiple labels attached via avidin-biotin binding (e.g., Figure 2).  Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1) also teach attachment of multiple labels via avidin-biotin binding (Figure 2); however, neither reference teaches a second labeled nucleotide analog comprises two or more covalently linked tetravalent biotin-binding proteins.  

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Claims 1, 3-9, 13-18, 20, and 22-24 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634